Citation Nr: 0822228	
Decision Date: 07/07/08    Archive Date: 07/14/08

DOCKET NO.  06-28 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing 
loss. 


REPRESENTATION

Veteran represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1965. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

In September 2006, the veteran testified at a formal RO 
hearing.  A transcript of this hearing is of record.


FINDINGS OF FACT

1.  The veteran's tinnitus is unrelated to active service.

2.  The veteran's bilateral hearing loss is unrelated to 
active service.


CONCLUSIONS OF LAW

Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.303 (2007).

Bilateral hearing loss was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in a September 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the veteran and 
what information and evidence will be obtained by VA.  A 
letter advising the veteran of the evidence needed to 
establish a disability rating and effective date was issued 
in March 2006.  The claim was last readjudicated in December 
2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records and post service 
treatment records and an examination report.  Moreover, in a 
September 2005 correspondence, the veteran indicated that he 
had no other relevant information or evidence to submit to 
substantiate his claim.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process providing release forms and 
testifying at an RO hearing.  He was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the claimant.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The veteran contended in his RO hearing conducted in 
September 2006 that he was a heavy equipment operator and 
served on the flight line, never wearing hearing protection, 
while on active service with the Air Force.  Additionally, he 
contended that he has experienced ringing in his ears since 
his last duty station in Colorado, prior to discharge.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and sensorineural hearing loss 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

A veteran is presumed to have been in sound condition when 
enrolled for service, except for any disease or injury noted 
at the time of enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before enrollment and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 
(West 2002); 38 C.F.R. § 3.304(b) (2007).

A pre-existing disease or injury will be found to have been 
aggravated by service only if the evidence shows that the 
underlying disability underwent an increase in severity; the 
occurrence of symptoms, in the absence of an increase in the 
underlying severity, does not constitute aggravation of the 
disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. 
Cir. 2002); 38 C.F.R. § 3.306(a).   

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran's service treatment records are negative for 
complaints of tinnitus or hearing loss in service.  The 
veteran's separation examination dated in October 1965 has no 
indication of complaints of tinnitus.  Additionally, the 
veteran's hearing was actually indicated as better on 
separation than on induction.  In this regard, at entrance he 
had a puretone threshold of 40 decibels at 4000 hertz in the 
left ear, which improved to 15 decibels at separation.  The 
remaining relevant thresholds were also within normal limits.  
The veteran's DD 214 indicates that his Military Occupational 
Specialty (MOS) was vehicle operator.  

The veteran was afforded a VA examination during December 
2005.  At that time the veteran reported a history of 
tinnitus of 15 to 20 years duration.  Following examination, 
the examiner opined that the veteran's tinnitus was less 
likely than not related to his active service, as he had 
significant post service noise exposure.  The examiner also 
indicated that the veteran's bilateral hearing loss was less 
likely than not related to active service, citing the 
veteran's induction and separation examinations and 
concluding that no worsening of the veteran's hearing was 
noted and the hearing test indicated hearing essentially 
within normal limits at the time of discharge.  The examiner 
additionally indicated that the majority of the veteran's 
noise exposure was post-service, both occupationally and 
recreationally.  The veteran had reported during the course 
of his VA examination that he had worked in a paper mill for 
approximately 36 years, wearing hearing protection most of 
the time.  He also reported that he had hunted, done periodic 
shooting, carpentry, rode snowmobiles, used a chainsaw and 
rode tractors, wearing hearing protection sporadically during 
these activities.  The examiner summed up by stating that the 
veteran's bilateral hearing loss and tinnitus were less 
likely than not related to his active service.  

The Board notes that according to records received from the 
veteran's employer, an audiogram conducted during December 
1979 indicates the veteran did not have bilateral hearing 
loss deemed compensable under VA standards, more than 
fourteen years after active service.  Therefore, objective 
evidence indicates that the veteran did not suffer from 
hearing loss compensable at the 10 percent disability rate 
within one year of active service.  Moreover, there were no 
complaints of ringing or noise in the ear at that time.  It 
was not until 1989 that constant tinnitus was reported.  Such 
is consistent with the time frame of a 15 to 20 year history 
of tinnitus as reported to the VA examiner.

The only evidence supporting the veteran's claim consists of 
his statements.  In contrast, the Board emphasizes that 
following the December 2005 VA examination, the examiner 
noted that he had reviewed the claims folder.  He thoroughly 
interviewed the veteran.  He provided adequate reasoning and 
bases for his opinion, and he opined that it was less likely 
than not that the veteran's tinnitus and bilateral hearing 
loss were related to his active duty service. 
 
The Board concludes that the medical findings are of greater 
probative value than the veteran's allegations regarding his 
tinnitus and bilateral hearing loss.  Since the veteran is 
not a medical expert, he is not competent to express an 
authoritative opinion regarding either his medical condition 
or any questions regarding medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, the Board 
finds the veteran's denial of tinnitus in 1979 employment 
records and mention of a 15 to 20 year history of tinnitus to 
the VA examiner to be more probative than the veteran's 
current contention of tinnitus since service.  

In summary, to the extent the veteran had a preexisting 
hearing loss in the left ear at entrance, there was no 
evidence of increased disability and in fact, the condition 
was resolved at discharge with normal hearing shown at that 
time.  Moreover, there is no evidence of hearing loss to a 
compensable degree within one year of discharge, and no 
competent evidence of tinnitus until 1989.  The Board finds, 
therefore, that the preponderance of the evidence is against 
the claims for service connection for tinnitus and bilateral 
hearing loss.   
 
In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002);  Ortiz v. Principi, 
274 F.3d 1361, 1364 (Fed. Cir. 2001);  Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for bilateral hearing loss 
is denied. 





______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

